Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION
	
1. 	This action is responsive to communications: Amendment, filed 18 May 2022, to the Original Application, filed 24 March 2020.

2. 	Claims 1-18 are pending.  Claims 1, 6, and 11 are independent claims.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1-4, 6-8, and 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sadowsky (U.S. Publication 2020/0327375 A1) in view of Naveh (U.S. Publication 2019/0026786 A1).
As per independent claim 1, Sadowsky teaches a method for predicting a condition of at least one person in an environment (See Sadowsky, Abstract and paragraph 0095), the method comprising:
capturing image-data associated with the at least one person and based thereupon determining a current-condition of the person (See Sadowsky, Figure 6, paragraphs 0068-0070 and 0090, and Figure 16, describing capturing facial data and identifying a first face in the captured facial data, then determining the mental state of the person based on the captured facial data);
receiving content from a plurality of content-sources with respect to said at least one person being imaged, said content defined by at least one of text and statistics (See Sadowsky, paragraph 0052, describing obtaining other data from other sources to be used to aid in the mental state evaluation of the person who has been imaged, the other data including data obtained from news feeds, Facebook, Twitter, Flickr and the like, which is known to include textual content).
Sadowsky does not teach expressly:
defining one or more weighted parameters based on allocating a plurality of weights to at least one of the captured image data and the received content based on the current- condition; and
predicting, by a predictive-analysis module, a condition of the at least one person based on analysis of the one or more weighted parameters,
however, Naveh teaches these limitations (See Naveh, paragraphs 0051-0052, describing allocating weights to parameters based on received content, such as user is interactions with content or images being viewed on a display, to create weighted parameters; paragraphs 0020, 0028-0029, 0035, and 0060-0061, describing a recommendation module for predicting a user’s appeal to content based on the weighted parameters).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the weighted parameters based on received content and prediction of a user’s condition of Naveh with the image capture data of Sadowsky.  The motivation for doing so would have been to evaluate an audience or group of users such to provide image concepts that will likely appeal to an audience specified by the audience definition, as taught by Naveh (See Naveh, paragraphs 0048 and 0059).
Therefore, , it would have been obvious to combine Naveh with Sadowsky for the benefit of evaluating an audience or group of users such to provide image concepts that will likely appeal to an audience specified by the audience definition, to obtain the invention as specified in claim 1.
As per dependent claim 2, Sadowsky and Naveh teach the limitations of claim 1 as described above.  Sadowsky and Naveh also teach wherein the current-condition and the predicted condition are defined by one or more of: concentration, boredom, anxiety, different mental- characteristic… (See Sadowsky, paragraphs 0006, 0041-0042, and 0047).
As per dependent claim 3, Sadowsky and Naveh teach the limitations of claim 1 as described above.  Sadowsky and Naveh also teach wherein the image data for determination of the current-condition comprises at least one of a head-pose, gaze, expression, a body-posture, and a displacement of the at-least one person (See Sadowsky, paragraph 0051).
As per dependent claim 4, Sadowsky and Naveh teach the limitations of claim 1 as described above.  Sadowsky and Naveh also teach wherein the content is captured electronically from one or more sources pertaining to at least one of text and statistics, said sources defined by one of more of:  an exam-Score, an evaluation report, a text-communication, a peer-to-peer communication, learning websites, chat platforms, online forum associated with the at least one person (See Sadowsky, paragraph 0052, describing text communication).
As per independent claim 6, Sadowsky teaches a method for predicting a future-condition of at least one person in an environment (See Sadowsky, Abstract and paragraph 0095), the method comprising:
capturing images associated with the at least one person (See Sadowsky, Figure 6, paragraphs 0068-0070 and 0090, and Figure 16, describing capturing facial data and identifying a first face in the captured facial data, then determining the mental state of the person based on the captured facial data);
determining a current-condition of the at least one person based on a first sensing criteria based on said one or more images (See Sadowsky, paragraph 0042, describing using sensing structures to collect the current condition of a person being imaged);
receiving content from a plurality of content-sources with respect to said at least one person during said imaging (See Sadowsky, paragraph 0052, describing obtaining other data from other sources to be used to aid in the mental state evaluation of the person who has been imaged, the other data including data obtained from news feeds, Facebook, Twitter, Flickr and the like, which is known to include textual content).
Sadowsky does not teach expressly:
predicting a future-condition of the at-least one person, said predicting comprising: allocating one or more weights to the received content based on the current-condition; executing a second sensing criteria to output the future-condition as the predicted condition based on the current-condition and the weighted received-content,
however, Naveh teaches these limitations (See Naveh, paragraphs 0051-0052, describing allocating weights to parameters based on received content, such as user is interactions with content or images being viewed on a display, to create weighted parameters; paragraphs 0020, 0028-0029, 0035, and 0060-0061, describing a recommendation module for predicting a user’s appeal to content based on the weighted parameters).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the weighted parameters based on received content and prediction of a user’s condition of Naveh with the image capture data of Sadowsky.  The motivation for doing so would have been to evaluate an audience or group of users such to provide image concepts that will likely appeal to an audience specified by the audience definition, as taught by Naveh (See Naveh, paragraphs 0048 and 0059).
Therefore, , it would have been obvious to combine Naveh with Sadowsky for the benefit of evaluating an audience or group of users such to provide image concepts that will likely appeal to an audience specified by the audience definition, to obtain the invention as specified in claim 6.
As per dependent claim 7, Sadowsky and Naveh teach the limitations of claim 6 as described above.  Claim 7 additionally incorporates substantially similar subject matter as that of claim 2 above, and is additionally rejected along the same rationale as used in the rejection of claim 2.
As per dependent claim 8, Sadowsky and Naveh teach the limitations of claim 6 as described above.  Claim 8 additionally incorporates substantially similar subject matter as that of claim 3 above, and is additionally rejected along the same rationale as used in the rejection of claim 3.
As per dependent claim 10, Sadowsky and Naveh teach the limitations of claim 6 as described above.  Sadowsky and Naveh also teach wherein the prediction of the future-condition comprises executing: an automatic speech recognition (ASR) criteria to interpret audible natural-language forming a part of the captured content (See Sadowsky, paragraphs 0110-0111).
As per independent claim 11, Sadowsky teaches a system for predicting a future-condition of at least one person in an environment (See Sadowsky, Figure 1), the system comprising:
an imaging device configured for capturing images associated with the at least one person (See Sadowsky, Figure 6, paragraphs 0042, 0068-0070 and 0090, and Figure 16, describing capturing facial data using sensing structures and identifying a first face in the captured facial data, then determining the mental state [current condition] of the person based on the captured facial data);
a processor coupled to a non-transitory computer-readable program medium including instructions (See Sadowsky, Figure 1) which when executed by the processor configure the processor to function as:
a first sensing model for determining a current-condition of the at least one person based on based on said one or more images (See Sadowsky, Figure 6, paragraphs 0042, 0068-0070 and 0090, and Figure 16, describing capturing facial data using sensing structures and identifying a first face in the captured facial data, then determining the mental state [current condition] of the person based on the captured facial data); and
a second sensing model for: receiving content from a plurality of content-sources with respect to said at least one person during said imaging (See Sadowsky, paragraphs 0042 and 0052, describing sensing structures to obtain other data from other sources to be used to aid in the mental state evaluation of the person who has been imaged, the other data including data obtained from news feeds, Facebook, Twitter, Flickr and the like, which is known to include textual content).
Sadowsky does not teach expressly:
predicting a future-condition of the at-least one person, said predicting comprising: allocating one or more weights to the received content based on the current-condition; output another condition as the predicted condition based on the current-condition and the weighted received-content,
however, Naveh teaches these limitations (See Naveh, paragraphs 0051-0052, describing allocating weights to parameters based on received content, such as user is interactions with content or images being viewed on a display, to create weighted parameters; paragraphs 0020, 0028-0029, 0035, and 0060-0061, describing a recommendation module for predicting a user’s appeal to content based on the weighted parameters).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the weighted parameters based on received content and prediction of a user’s condition of Naveh with the image capture data of Sadowsky.  The motivation for doing so would have been to evaluate an audience or group of users such to provide image concepts that will likely appeal to an audience specified by the audience definition, as taught by Naveh (See Naveh, paragraphs 0048 and 0059).
Therefore, , it would have been obvious to combine Naveh with Sadowsky for the benefit of evaluating an audience or group of users such to provide image concepts that will likely appeal to an audience specified by the audience definition, to obtain the invention as specified in claim 11.
As per dependent claim 12, Sadowsky and Naveh teach the limitations of claim 11 as described above.  Sadowsky and Naveh also teach wherein the imaging device is one of a camera, a video recorder, an infra-red imaging camera, a time of flight sensor (TOF) (See Sadowsky, paragraph 0050).
As per dependent claim 13, Sadowsky and Naveh teach the limitations of claim 11 as described above.  Sadowsky and Naveh also teach wherein the first sensing model is a machine learning criteria based on image classification and recognition (See Sadowsky, paragraphs 0079-0080 and 0101-0102).
As per dependent claim 14, Sadowsky and Naveh teach the limitations of claim 11 as described above.  Sadowsky and Naveh also teach wherein the content-sources are one or more of online repositories, databases, remote-web server, application programing interfaces to fetch online content (See Sadowsky, paragraph 0052).
As per dependent claim 15, Sadowsky and Naveh teach the limitations of claim 11 as described above.  Sadowsky and Naveh also teach wherein the second sensing model is a deep learning or neural network based machine learning criteria (See Sadowsky, paragraphs 0109 and 0111).
As per dependent claim 16, Sadowsky and Naveh teach the limitations of claim 11 as described above.  Sadowsky and Naveh also teach wherein the second sensing model comprises at least one of a natural language processor and an automatic speech recognizer (See Sadowsky, paragraphs 0110-0111).
As per dependent claim 17, Sadowsky and Naveh teach the limitations of claim 11 as described above.  Sadowsky and Naveh also teach wherein the second sensing model fetches content by tracking activities of the at least one person over the plurality of online platforms comprising at least one of examination platforms, chatting platforms and websites (See Naveh, paragraphs 0020, 0026, 0083, and 0088, describing retrieving content by tracking user activity on websites and the like).  The motivation to combine Naveh with Sadowsky remains as noted above with regard to claim 11.


4.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sadowsky (U.S. Publication 2017/0095192 A1) in view of Naveh (U.S. Publication 2020/0327375 A1), as applied to claim 1 above, and further in view of Khoury (U.S. Publication 2019/0026786 A1).
As per dependent claim 5, Sadowsky and Naveh teach the limitations of claim 1 as described above.  Sadowsky and Naveh do not teach expressly wherein the predicting further comprises rendering an opinion with respect to the at least one person within an environment, said opinion defined by one or more of:  an activity-engagement, an overall-attention within the environment, a suggestion for imparting learning to the at least one person, a counselling requirement, however, Khoury teaches this limitation (See Khoury, paragraphs 0118 and 0281, describing providing suggestions to users by a system based on weighted data determined to be relevant).  Before the effective filling date of the invention it would have been obvious to one of ordinary skill in the art to include the opinions/suggestions of Khoury with the predicted behavior of Sadowsky and Naveh.  The motivation for doing so would have been to generate a response that would effectively determine additional actions suitable for the user to make, as taught by Khoury (See Khoury, paragraph 0118).  Therefore, it would have been obvious to combine Khoury with Sadowsky and Naveh for the benefit of generating a response that would effectively determine additional actions suitable for the user to make to obtain the invention as specified in claim 5.


5.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sadowsky (U.S. Publication 2017/0095192 A1) in view of Naveh (U.S. Publication 2020/0327375 A1), as applied to claim 6 above, and further in view of Hazan (U.S. Publication 2017/0213190 A1).
As per dependent claim 9, Sadowsky and Naveh teach the limitations of claim 6 as described above.  Sadowsky and Naveh do not teach expressly wherein the prediction of the future-condition comprises executing: a natural language processing (NLP) criteria to interpret natural-language and/or forming a part of the captured content, however, Hazan teaches this limitation (See Hazan, paragraph 0048, describing using NLP obtain numerous characteristics of an interviewee).  Before the effective filling date of the invention it would have been obvious to one of ordinary skill in the art to include the NLP processing of Hazan with the predicted behavior of Sadowsky and Naveh.  The motivation for doing so would have been to obtain intelligently timed, synchronized, and programmed natural human-like responses that may be effectively analyzed by a system, as taught by Hazan (See Hazan, paragraph 0048).  Therefore, it would have been obvious to combine Hazan with Sadowsky and Naveh for the benefit of obtaining intelligently timed, synchronized, and programmed natural human-like responses that may be effectively analyzed by a system to obtain the invention as specified in claim 9.


6.	Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sadowsky (U.S. Publication 2017/0095192 A1) in view of Naveh (U.S. Publication 2020/0327375 A1), as applied to claim 11 above, and further in view of Lahiri (U.S. Publication 2021/0358324 A1).
As per dependent claim 18, Sadowsky and Naveh teach the limitations of claim 11 as described above.  Sadowsky and Naveh do not teach expressly wherein the predicted condition of the at least one person by the second sensing model is defined by at least one of:  level of engagement, level of concentration, level of group concentration, and recommend learning styles, however, Lahiri teaches this limitation (See Lahiri, paragraph 0047, describing monitoring a user’s level of engagement in an activity using sensor capturing systems).  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the tracking of a user’s level of engagement in an activity of Lahiri with the predicted behavior of Sadowsky and Naveh.  The motivation for doing so would have been to provide accurate recommendations for initiating contact with the user based on tracked and predicted user interactions, as taught by Lahiri (See Lahiri, paragraph 0054).  Therefore, it would have been obvious to combine Lahiri with Sadowsky and Naveh for the benefit of providing accurate recommendations for initiating contact with the user based on tracked and predicted user interactions to obtain the invention as specified in claim 18.


7. 	It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See, MPEP 2123.



Response to Arguments

8.	Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

9.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.
	- Chen (U.S. Publication 2021/0272297 A1) discloses non-invasive cardiac assessment.
- Vitsnudel (U.S. Publication 2013/0215289 A1) discloses dynamic image capture utilizing prior capture settings and user behaviors.


10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laurie Ries whose telephone number is (571) 272-4095.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kavita Stanley, can be reached at (571) 272-8352.  
11. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURIE A RIES/Primary Examiner, Art Unit 2176